We heretofore issued an alternative writ of mandamus commanding the County Commissioners, Tax Assessor, Tax Collector and Clerk of the Board of County Commissioners of Charlotte County to levy, assess and collect a tax sufficient to pay certain interest coupons which have already matured, or will mature during the fiscal year beginning October 1, 1932, and expiring September 30, 1933, which interest coupons were attached to certain bonds under the provisions of Chapter 10409, Acts of Legislature of 1925.
The case is now before us on motion to quash and also on motion of the Relator for the issuance of peremptory writ of mandamus.
The alternative writ commanded the Tax Collector to proceed to collect the tax which was commanded in that writ to be levied and assessed. The record fails to show a present duty devolved upon the Tax Collector to collect the tax. There is no showing that he will fail in the performance of such duty unless commanded by this Court to perform the same when it does become his duty to do so.
For this reason, the Relators show no clear right to have the writ issued so commanding the Tax Collector.
Unless the Relator within ten days shall move to amend the alternative writ so as to eliminate the command addressed to the Tax Collector and to eliminate him as a party to this suit, the alternative writ will stand quashed. *Page 255 
If the alternative writ shall be so amended then the Respondents shall have five days from the date of such amendment to plead further herein as they may be advised. It is so ordered.
WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.
DAVIS, C. J., concurs in the conclusion.
ELLIS, J., agrees that the writ should be quashed, but dissents from the order allowing amendment.